News Release For Immediate Release: For More Information, November 4, 2009 Contact:Jerry L. Ocheltree 910-576-6171 First Bancorp Reports Third Quarter Results TROY, N.C. – First Bancorp (NASDAQ - FBNC), the parent company of First Bank, announced today third quarter net income available to common shareholders of $5.4 million compared to $6.2 million reported in the third quarter of 2008.Earnings per diluted common share were $0.32 in the third quarter of 2009 compared to $0.37 in the third quarter of 2008.For the nine months ended September 30, 2009, the Company reported net income available to common shareholders of $48.5 million compared to $17.0 million reported for the comparable period in 2008.Earnings per diluted common share were $2.91 for the nine months ended September 30, 2009 compared to $1.07 for the same nine months in 2008. Several significant factors affect the comparability of the 2009 and 2008 results, including the following: · In the second quarter of 2009, the Company realized a $62.1 million gain related to the acquisition of Cooperative Bank in Wilmington, North Carolina.This gain resulted from the difference between the purchase price and the acquisition-date fair value of the acquired assets and liabilities.The after-tax impact of this gain was $37.6 million, or $2.25 per diluted common share. · In the second and third quarters of 2009, the Company recorded acquisition related expenses related to Cooperative Bank of $792,000 and $290,000, respectively, consisting primarily of professional fees.The after-tax impact of these expenses was $483,000 (or $0.03 per diluted common share) and $177,000 (or $0.01 per diluted common share), respectively. · The Company has recorded $1.0 million in preferred stock dividends in each of the first three quarters of 2009 related to the January 12, 2009 issuance of preferred stock to the U.S. Treasury.These amounts have reduced the Company’s net income available to common shareholders. · In the second quarter of 2009, the Company recorded a $1.6 million expense related to a special assessment levied by the FDIC on all banks in order to replenish the FDIC insurance fund.The after-tax impact of this assessment was $976,000, or $0.06 per diluted common share. 1 Update on Cooperative Bank Acquisition On June 19, 2009, First Bank acquired substantially all of the assets and liabilities of Cooperative Bank, which had been closed earlier that day by regulatory authorities.Cooperative Bank operated through twenty-one branches in North Carolina and three branches in South Carolina.In connection with the acquisition, First Bank assumed assets with a book value of $958 million, including $829 million in loans and $706 million in deposits. The loans and foreclosed real estate purchased are covered by a loss share agreement between the FDIC and First Bank which affords First Bank significant loss protection.Under the loss share agreement, the FDIC will cover 80% of loan and foreclosed real estate losses up to $303 million and 95% of losses that exceed that amount. First Bank received a $123 million discount on the assets acquired and paid no deposit premium, which, after applying initial estimates of purchase accounting fair market value adjustments to the acquired assets and assumed deposits, resulted in a gain of $53.8 million. During the third quarter of 2009, the Company obtained third-party appraisals for the majority of Cooperative’s collateral dependent problem loans.Overall, the appraised values were higher than the Company’s original estimates made as of the acquisition date.In addition, during the third quarter, the Company received payoffs related to certain loans for which losses had been anticipated.Accordingly, as required by relevant accounting rules, the Company retrospectively adjusted the fair value of the loans acquired for these factors, which resulted in the acquisition gain increasing from $53.8 million to $62.1 million. The Company continues to obtain more information regarding the fair value of the assets acquired.Fair values are subject to refinement for up to one year after the closing date of the acquisition as information relative to closing date fair values becomes available, and thus the gain could be adjusted again (up or down) in the future during the one year period. On October 9, 2009, First Bank successfully converted Cooperative’s loan and deposit records to First Bank’s computer system.Also on that day, five branches were consolidated in market areas in which First Bank branches were in close proximity with former Cooperative Bank branches. Balance Sheet Growth Total assets at September 30, 2009, including the impact of Cooperative, amounted to $3.5 billion, 30.3% higher than a year earlier.Total loans at September 30, 2009 amounted to $2.7 billion, a 21.9% increase from a year earlier, and total deposits amounted to $2.9 billion at September 30, 2009, a 44.4% increase from a year earlier. Excluding the Cooperative acquisition, the Company has experienced a decline in loans and an increase in deposits during 2009.Internally generated loan balances declined $27 million, or 1.2%, in the third quarter of 2009 and have declined $64 million, or 2.9%, year to date.The Company continues to originate and renew a significant amount of loans each month, but normal paydowns of loans have exceeded new loan growth.Internally generated deposits increased $46 million, or 1.6%, in the third quarter of 2009, and have increased by $135 million, or 6.5%, for the first nine months of 2009. The combination of lower loans and higher deposits has significantly enhanced the Company’s liquidity during 2009.At September 30, 2009, the Company’s cash balances exceeded $284 million, a 59% increase from a year earlier. 2 Net Interest Income and Net Interest Margin Net interest income for the third quarter of 2009 amounted to $30.5 million, a 33.9% increase over the third quarter of 2008.Net interest income for the nine months ended September 30, 2009 amounted to $76.1 million, an 18.8% increase over the same nine months in 2008. The increases in net interest income were primarily due to 1) the higher average balances of loans and deposits previously discussed, and 2) a higher net interest margin. The Company’s net interest margin (tax-equivalent net interest income divided by average earnings assets) in the third quarter of 2009 was 3.87%, a 13 basis point increase from the 3.74% margin realized in the second quarter of 2009 and an 8 basis point increase from the 3.79% margin realized in the third quarter of 2008.The third quarter of 2009 was the third consecutive quarter in which there were no changes in the interest rates set by the Federal Reserve, and the Company was able to reprice at lower rates maturing time deposits that had been originated in periods of higher interest rates. The Company’s net interest margin also benefitted from purchase accounting adjustments associated with the Cooperative acquisition and, to a lesser degree, the acquisition of Great Pee Dee Bancorp in 2008.For the three and nine months ended September 30, 2009, the Company recorded $2,139,000 and $2,473,000, respectively, in net positive purchase accounting adjustments that increased net interest income, primarily related to reductions to interest expense associated with Cooperative’s time deposits.For the three and nine months ended September 30, 2008, the Company recorded $366,000 and $773,000, respectively, in net purchase accounting adjustments that increased net interest income. Provision for Loan Losses and Asset Quality The current economic environment has resulted in an increase in the Company’s loan losses and nonperforming assets, which has led to significantly higher provisions for loan losses.The Company’s provision for loan losses amounted to $5,200,000 in the third quarter of 2009 compared to $2,851,000 in the third quarter of 2008.The provision for loan losses for the nine months ended September 30, 2009 was $13,611,000 compared to $6,443,000 recorded in the first nine months of 2008. The increases in the provisions for loan losses are solely attributable to the Company’s “non-covered” loan portfolio, which excludes loans assumed from Cooperative that are subject to the loss share agreement with the FDIC.The Company does not expect to record any significant loan loss provisions in the foreseeable future related to Cooperative’s loan portfolio because these loans were written down to estimated fair market value in connection with the recording of the acquisition. The Company’s non-covered nonperforming assets at September 30, 2009 increased approximately $13 million to $66 million from the second quarter of 2009 and are $37 million higher than at September 30, 2008.At September 30, 2009, the ratio of non-covered nonperforming assets to total non-covered assets was 2.21% compared to 1.81% at June 30, 2009 and 1.04% at September 30, 2008. The Company’s ratio of annualized net charge-offs to average non-covered loans was 0.72% for the third quarter of 2009 compared to 0.18% in the third quarter of 2008.The Company’s ratio of annualized net charge-offs to average non-covered loans was 0.52% for the first nine months of 2009 compared to 0.19% for the comparable period of 2008. 3 During the third quarter of 2009, the Company’s nonperforming loans that are covered by FDIC loss share agreements increased from $69 million to $105 million.The contractual balances related to these covered non-performing loans was $194 million at September 30, 2009. Noninterest Income Total noninterest income was $5.7 million in the third quarter of 2009, a 7.1% increase from the $5.4 million recorded in the third quarter of 2008, with the increase being attributable to a larger customer base as a result of the Cooperative acquisition. Noninterest income for the nine months ended September 30, 2009 amounted to $77.5 million compared to $15.7 million for the same nine months in 2008.The primary reason for the increase was the $62.1 million gain realized from the Cooperative acquisition that occurred in June 2009.Excluding that item, total noninterest income for the nine months ended September 30, 2009 was $15.4 million compared to $15.7 million for the comparable period of 2008.The decrease in 2009 is primarily attributable to higher levels of securities losses and other miscellaneous losses experienced in 2009. Noninterest Expenses Noninterest expenses amounted to $21.0 million in the third quarter of 2009, a 36.1% increase over the $15.4 million recorded in the same period of 2008.Noninterest expenses for the nine months ended September 30, 2009 amounted to $56.1 million, a 21.6% increase from the $46.1 million recorded in the first nine months of 2008. The primary reasons for the increase in noninterest expenses in 2009 compared to 2008 are: · Incremental operating expenses associated with the Cooperative acquisition were $3.8 million in the third quarter of 2009 and were $4.1 million on a year to date basis. · FDIC insurance expense amounted to $1.2 million and $4.5 million for the three and nine months ended September 30, 2009, compared to $0.3 million and $0.8 million for the comparable periods of 2008, respectively.Included in the $4.5 million in FDIC insurance expense for the nine months ended September 30, 2009 is $1.6 million related to a special assessment that was levied by the FDIC on all banks in the second quarter of 2009. Additionally, in the third quarter of 2009, the Company recorded acquisition related expenses related to Cooperative Bank of $290,000 consisting primarily of professional fees.The Company recorded $1.1 million in acquisition related expenses for the first nine months of 2009. The Company’s effective tax rate was approximately 38% for all periods presented. Comments of the President and Other Business Matters Jerry L. Ocheltree, President and CEO of First Bancorp, commented on today’s report, “I am pleased with the solid results we are reporting today.The acquisition and conversion of Cooperative Bank went smoothly, and I believe we are poised for even greater success in the future.” Mr. Ocheltree noted the following other corporate developments: 4 · On September 14, 2009, the Company reported that it had been recognized for the second year in a row by investment banking firm Sandler O’Neill & Partners, L.P., as one of the top performing small-cap banks in the nation.New York-based Sandler O’Neill is one of the best-known and most highly regarded investment firms specializing in the commercial banking industry.Please contact the Company if you would like a copy of this press release. · First Bank has elected to continue to participate in the FDIC’s Transaction Account Guarantee Program.Under the program, through June 30, 2010, all non-interest bearing transaction accounts are fully guaranteed by the FDIC for the entire amount in the account.Coverage under this program is in addition to and separate from the coverage available under the FDIC’s general deposit insurance rules. · The Company has received regulatory approval to open a full-service bank branch in Christiansburg, Virginia.Construction of a branch facility has begun and the Company anticipates the opening the branch inthe spring of 2010.This will be the Company’s sixth branch in southwestern Virginia. · In December 2009, First Bank plans to move into a newly constructed branch office in Leland, North Carolina that is in close proximity to the two existing First Bank branches.The two existing branches will be closed. · In December 2009, First Bank plans to close its bank branch located at Market Commons in Myrtle Beach, South Carolina.Customer accounts will be transferred to First Bank’s branch located in Little River, South Carolina. · On August 27, 2009, the Company announced a quarterly cash dividend of $0.08 cents per share payable on October 23, 2009 to shareholders of record on September 30, 2009.The is the same dividend rate as the Company declared in the first and second quarters of 2009 and is a decrease from the $0.19 rate paid in the comparable quarter in 2008.The dividend rate was reduced in order to conserve capital in light of current economic conditions. · There has been no stock repurchase activity during 2009. First Bancorp is a bank holding company headquartered in Troy, North Carolina with total assets of approximately $3.5 billion.Its principal activity is the ownership and operation of First Bank, a state-chartered community bank that now operates 93 branches, with 78 branches operating in the central piedmont and coastal regions of North Carolina, 10 branches in South Carolina (Cheraw, Dillon, Florence, Latta, Jefferson, Myrtle Beach and Little River), and 5 branches in Virginia (Abingdon, Dublin, Fort Chiswell, Radford, and Wytheville), where First Bank does business as First Bank of Virginia. First Bank also has a loan production office in Blacksburg, Virginia. First Bancorp’s common stock is traded on the NASDAQ Global Select Market under the symbol “FBNC.” Please visit our website at www.FirstBancorp.com. This press release contains statements that could be deemed forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995, which statements are inherently subject to risks and uncertainties.Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results or otherwise are not statements of historical fact.Such statements are often characterized by the use of qualifying words (and their derivatives) such as “expect,” “believe,” “estimate,” “plan,” “project,” “anticipate,” or other statements concerning opinions or judgments of the Company and its management about future events.Factors that could influence the accuracy of such forward-looking statements include, but are not limited to, the financial success or changing strategies of the Company’s customers, the Company’s level of success in integrating acquisitions, actions of government regulators, the level of market interest rates, and general economic conditions.For additional information about the factors that could affect the matters discussed in this paragraph, see the “Risk Factors” section of the Company’s most recent report on Form 10-K. 5 First Bancorp and Subsidiaries Financial Summary Three Months Ended September 30, Percent ($ in thousands except per share data - unaudited) Change INCOME STATEMENT Interest income Interest and fees on loans $ Interest on investment securities Other interest income Total interest income % Interest expense Interest on deposits Other, primarily borrowings Total interest expense %) Net interest income % Provision for loan losses % Net interest income after provision for loan losses % Noninterest income Service charges on deposit accounts Other service charges, commissions, and fees Fees from presold mortgages Commissions from financial product sales Data processing fees 38 42 Securities gains 6 2 Other gains (losses) ) ) Total noninterest income % Noninterest expenses Personnel expense Occupancy and equipment expense Intangibles amortization Acquisition expenses ─ Other operating expenses Total noninterest expenses % Income before income taxes % Income taxes % Net income $ % Preferred stock dividends and accretion ) ─ Net income available to common shareholders $ %) Earnings per common share – basic $ %) Earnings per common share – diluted %) ADDITIONAL INCOME STATEMENT INFORMATION Net interest income, as reported $ Tax-equivalent adjustment (1) Net interest income, tax-equivalent $ % This amount reflects the tax benefit that the Company receives related to its tax-exempt loans and securities, which carry interest rates lower than similar taxable investments due to their tax exempt status.This amount has been computed assuming a 39% tax rate and is reduced by the related nondeductible portion of interest expense. 6 First Bancorp and Subsidiaries Financial Summary - Page 2 Nine Months Ended September 30, Percent ($ in thousands except per share data - unaudited) Change INCOME STATEMENT Interest income Interest and fees on loans $ Interest on investment securities Other interest income Total interest income % Interest expense Interest on deposits Other, primarily borrowings Total interest expense %) Net interest income % Provision for loan losses % Net interest income after provision for loan losses % Noninterest income Service charges on deposit accounts Other service charges, commissions, and fees Fees from presold mortgages Commissions from financial product sales Data processing fees Gain from acquisition ─ Securities gains (losses) ) ) Other gains (losses) ) Total noninterest income % Noninterest expenses Personnel expense Occupancy and equipment expense Intangibles amortization Acquisition expenses ─ Other operating expenses Total noninterest expenses % Income before income taxes % Income taxes % Net income $ % Preferred stock dividends and accretion ) ─ Net income available to common shareholders $ % Earnings per common share - basic $ % Earnings per common share - diluted % ADDITIONAL INCOME STATEMENT INFORMATION Net interest income, as reported $ Tax-equivalent adjustment (1) Net interest income, tax-equivalent $ % See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments 7 First Bancorp and Subsidiaries Financial Summary - page 3 Three Months Ended September 30, Nine Months Ended September 30, PERFORMANCE RATIOS (annualized) 2009 2008 2009 2008 Return on average assets (1) % Return on average common equity (2) % Net interest margin - tax equivalent (3) % Efficiency ratio - tax equivalent (3) (4) % Net charge-offs to average non-covered loans % COMMON SHARE DATA Cash dividends declared - common $ $ Stated book value - common Tangible book value - common Common shares outstanding at end of period Weighted average shares outstanding - basic Weighted average shares outstanding - diluted CAPITAL RATIOS Tangible equity to tangible assets % Tangible common equity to tangible assets % Tier I leverage ratio % Tier I risk-based capital ratio % Total risk-based capital ratio % AVERAGE BALANCES ($ in thousands) Total assets $ $ Loans Earning assets Deposits Interest-bearing liabilities Shareholders’ equity Calculated by dividing annualized net income available to common shareholders by average assets. Calculated by dividing annualized net income available to common shareholders by average common equity. See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. Calculated by dividing noninterest expense by the sum of tax-equivalent net interest income plus noninterest income. TREND INFORMATION ($ in thousands except per share data) For the Three Months Ended INCOME STATEMENT September30, June 30, March 31, December 31, September 30, Net interest income - tax equivalent (1) $ Taxable equivalent adjustment (1) Net interest income Provision for loan losses Noninterest income Noninterest expense Income before income taxes Income taxes Net income Preferred stock dividends and accretion − − Net income available to common shareholders Earnings per common share – basic Earnings per common share – diluted See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. 8 First Bancorp and Subsidiaries Financial Summary - page 4 CONSOLIDATED BALANCE SHEETS ($ in thousands) At Sept. 30, At June 30, At Dec. 31, At Sept. 30, One Year Change Assets Cash and due from banks $ -49.7 % Interest bearing deposits with banks % Total cash and cash equivalents % Investment securities % Presold mortgages Loans – non-covered -2.9 % Loans – covered by FDIC loss share agreement − − n/m Total loans % Allowance for loan losses ) % Net loans % Premises and equipment % FDIC loss share receivable − − n/m Intangible assets % Other assets -1.1 % Total assets $ % Liabilities Deposits: Non-interest bearing demand $ % NOW accounts % Money market accounts % Savings accounts % Brokered time deposits % Internet time deposits n/m Other time deposits > $100,000 % Other time deposits % Total deposits % Repurchase agreements % Borrowings -54.3 % Other liabilities % Total liabilities % Shareholders’ equity Preferred stock − − n/m Discount on preferred stock ) ) − − n/m Common stock % Common stock warrants − − n/m Retained earnings % Accumulated other comprehensive income ) % Total shareholders’ equity % Total liabilities and shareholders’ equity $ % 9 First Bancorp and Subsidiaries
